DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections: Claim objections for claim 21 are withdrawn as Applicant has amended the base claims.

Rejection under 35 USC 103:
Applicant’s Arguments: Applicant argues on page 12-14 that the amended claims now expressly recite “a first base station” and a first service and second service “over which the UE communicates with the base station”, however the prior art, Tseng, teaches “an overlap of SR resources associated with different base stations” as argued by Applicant which does not render obvious the claimed invention indicated a single base station. Specifically, Applicant indicates Tseng teaches overlap of a first SR “associated with a first base station and second SR resources […] associated with a second base station” on page 13, which is contrary to the claimed invention.
Examiner’s Response: Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive.
First, Tseng teaches in ¶0048 a method in which a UE detects the possibility of overlapping resources for a first SR process and a second SR process. The SR resource 1 and SR resource 2 (comprising the overlapping resources) “may be configured on the different schedulers/Cells” see ¶0048. Tseng does not expressly teach that the SR resources must be on different cells but rather presents this embodiment as one non-limiting example. Furthermore, Tseng teaches in ¶0041 that a UE is configured with multiple SR resources “on PUCCH (which might be on the same Cell or different cells)” as taught in the reference. Tseng teaches here that the embodiments of the disclosure may be applied to a situation in which a first SR resource and a second SR resource are on the same cell. Examiner cited from ¶0048 to read on the claim, and although ¶0048 does not teach that the SR resource 1 and SR resource 2 are 
Second, Examiner notes that Tseng does not expressly teach, as argued by Applicant, that the SR processes comprise a first SR resource “associated with a first base station and second SR resources […] associated with a second base station” as argued page 13. Tseng does not teach multiple base stations but rather multiple cells in ¶0048. Examiner notes that while Tseng does not teach that a base station may comprise multiple cells. However, Tseng also does not teach that multiple cells includes multiple base stations. Thus, Tseng does not restrict multiple cells to mean a first and second base station. Tseng in ¶0048 does not teach multiple base stations pertaining to the multiple cells. Thus the reference can be modified with a reasonable expectation of success, if necessary, such that the base station in Tseng comprises the disclosed multiple cells, such as e.g. a PCELL and SCELL ¶0042. Examiner notes that the rejection below does not rely on this modification but is merely brought to the attention of Applicant to distinguish Tseng’s teachings of multiple cells with Applicant’s assertion of multiple base stations.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 15 recites the word “means” in the claim with the function language of identifying, detecting, resolving, and communicating. Claim 16 recites “means” with the functional language of determining, transmitting, refraining. Claim 18 recites the word “means” in the claim with the function language of transmitting. Claim 19 recites the word “means” in the claim with the function language of interrupting, and transmitting. Claim 21 recites the word “means” in the claim with the function language of detecting, suspending. Claim 22 recites the word “means” in the claim with the function language of suspending. Claim 23 recites the word “means” in the claim with the function language of receiving, suspending. The claims fail to recite additional structure to overcome the interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner cites portions of Applicant’s specification ¶0067 which teaches processors and memory comprising functional blocks and modules, ¶0069-71 also teaching processors and various hardware elements that are identified by the Examiner to be equivalents of the claimed “means”.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-11, 15-16, 18-20, 22-25, 29-33, 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140293898 A1) and Shaheen et al. (“Shaheen”) (US 20180368173 A1, Examiner relying on filing date of provisional application 62/520,515 filed June 15, 2017).

Regarding claim 1, Tseng teaches:
A method of wireless communication by a user equipment (UE) [¶0048 teaches UE, Figure 1-2 shows UE], comprising:
 identifying a plurality of scheduling request (SR) configurations, each SR configuration associated a base station [¶0041 UE configured with multiple SR resources i.e. configurations, for a particular cell, ¶0044 UE maintains independent SR procedures per Macro cell or small cell or with a certain single cell, ¶0048 different SR resources for SR transmissions]; 
[see ¶0048, each cell SR configuration may be configured on overlapping SR resources, and the UE is configured by network with a rule / restriction and depends on this restriction when determining response to overlapping resources, thus Examiner considers the UE configured with this restriction prior to the SR opportunity in which SR1 and SR2 overlap Figure 7 thus UE determines based on this configured rule possibility of SR collision prior to SR opportunity, see Figure 7 SR1 and SR2 will collide]; 
resolving the potential occurrence of the SR collision prior to the next SR opportunity [¶0048 Examiner considers UE configured with restriction prior to SR1 and SR2 overlap as UE depends on this restriction when resolving overlap to send SR1 and SR2, thus UE configured with this rule is considered resolving the potential occurrence of SR collision prior to SR opportunity as the UE knows a priori how to proceed and “possibility of simultaneously transmission” may be resolved]; and communicating with the base station during the next SR opportunity in accordance with resolving the potential occurrence of the SR collision [¶0048 Figure 7, UE knows based on configured restriction to proceed with e.g. SR1 or SR2 or prioritize certain resources either associated with a cell comprising a base station].
Tseng teaches a plurality of SR configurations but does not expressly teach a plurality of services with a base station.
Shaheen teaches each SR configuration associated with one or more services in a plurality of services over which the UE communicates with a base station, including an SR opportunity of a first service in the plurality of services over which the UE communicates with the base station and an SR opportunity of a second service in the plurality of services over which the UE communicates with the base station [¶0194-196 base station gNB 1760 indicates configurations of several SRs associated with services, ¶0037-38 and ¶0091 SR associated with services, identified by the UE as in Figure 17, Figure 15 communications means for communicating via services ¶0215-230, thus UE communicates with same base station using first and second service].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the multiple SRs are for different services provided between a UE and a base station as in Shaheen. Tseng teaches multiple SRs but not expressly with regard to services with a base station in the embodiment of ¶0048 however Tseng does indicate that in ¶0041-44, SR resources for different SR processes may be configured on different cells or the same cell. It would have been obvious to modify the services of Tseng such that it is with a single base station rather than multiple base stations per SR as in Shaheen who teaches this a property of 5G NR base stations i.e. gNBs in order allow multiple services such as eMBB and URLLC and mMTC in view of conflicting needs as effectively as possible such that it would have been an obvious combination of prior art elements according to known techniques to modify the services of Tseng such that they are 5G NR services provided by a gNB as in Shaheen and suggested as an alternative embodiment as in Tseng ¶0041-44.

Regarding claim 2, Tseng-Shaheen teaches:
The method of claim 1.
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach determining priorities.
Shaheen teaches a rule wherein the resolving of the potential occurrence of the SR collision comprises: determining a priority of the first service and a priority of the second service [¶0194-196, ¶0202 logical channels mapped to a priority, ¶0215-219 first SR configuration mapped to first logical channel with a first priority, and second logical may also have a priority].
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach the preconfigured rule would be refraining based on determined priorities.
 Shaheen teaches wherein the communicating comprises: transmitting, an SR associated with the first service when the first service has a higher priority than the second service [¶0215-219 higher priority SR is transmitted]; and refraining from transmitting an SR associated with the second service [¶0215 other SR is not transmitted if higher priority PUCCH SR selected].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes assigning priorities and dropping lower priority transmissions as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include assigning priorities and transmitting based on priority as in Shaheen for improved flexibility and efficiency ¶0005 for managing collisions ¶0215 and it would have been a simple substitution to replace the rule / restriction in ¶0048 of Tseng with the rule of Shaheen for resolving collisions.

Regarding claim 4, Tseng-Shaheen teaches:
The method of claim 1 wherein resolving the potential occurrence of the SR collision comprises: transmitting, during an SR opportunity a scheduling request for each of the plurality of services based on the corresponding SR configurations [Tseng ¶0048 both scheduling requests may be transmitted but one is prioritized over the other according to preconfigured rule].

Regarding claim 5, Tseng-Shaheen teaches:
The method of claim 1.
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach the preconfigured rule would be interrupting SRs. 
Shaheen teaches wherein resolving the potential occurrence of the SR collision comprises: interrupting one or more SR that is currently transmitting; and transmitting a different one or more SR during an SR opportunity [[¶0215-229, wherein ¶0227 PUCCH-1 SR higher priority, and ¶0229 PUCCH-2 configuration SR stopped if transmitting and PUCCH-1 transmitted instead higher priority SR is transmitted]. 


Regarding claim 6, Tseng-Shaheen teaches:
The method of claim 5 wherein the interrupted one or more SR has a lower priority than the different one or more SR [Shaheen ¶0215-229, wherein ¶0227 PUCCH-1 may have a higher priority than PUCCH-2, and since PUCCH-2 interrupted in ¶0229, PUCCH-2 SR transmission lower priority and interrupted by PUCCH-1 SR see rationale for combination as in claim 5].

Regarding claim 7, Tseng-Shaheen teaches:
The method of claim 1 wherein resolving the potential occurrence of the SR collision comprises: detecting the at least partially overlapping SR opportunities; and suspending SR transmission in one or more of the at least partially overlapping SR opportunities [Tseng ¶0048 one SR may not be transmitted if overlapping as configured by preconfigured rule considered suspending one SR transmission e.g. only SR1 or SR2 is used].

Regarding claim 8, Tseng-Shaheen teaches:
The method of claim 1.
Tseng teaches suspending the SR transmissions but does not teach for one or more priority services.
[¶0215-219 other SR suspended i.e. opportunity suspended, and other SR configurations e.g. PUCCH-2 has lower priority, see also ¶0227-229].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes suspending lower priority SRs as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs and suspending other SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include dropping specifically lower priority SRs as in Shaheen for improved flexibility and efficiency ¶0005 for managing collisions ¶0215 and it would have been a simple substitution to replace the rule / restriction in ¶0048 of Tseng with the rule of Shaheen for resolving collisions.

Regarding claim 9, Tseng-Shaheen teaches:
The method of claim 1.
Tseng teaches suspending SR transmissions but does not teach control signaling indicating priority. 
Shaheen teaches further comprising: receiving a control signal identifying one or more low priority services [¶0194-196, ¶0202, ¶0215-230 RRC messages received indicate priorities].
Tseng teaches suspending SR transmissions but does not teach suspending based on priority.
Shaheen teaches and suspending SR for the one or more low priority services based on the control signal [¶0194-196, ¶0202, ¶0215-230 RRC messages received indicate priorities and SRs ignored / suspended based on priorities, the lower priority SRs suspended].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that control signaling indicates priorities for determining SR transmissions to suspend as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for 

Regarding claim 10, Tseng-Shaheen teaches:
The method of claim 2.
Tseng teaches SRs but not that they are one bit.
Shaheen teaches wherein the one or more SRs are one bit SRs [¶0148, ¶0210, SR may be one bit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that SRs comprise one bit SRs. Tseng teaches SR but does not expressly teach the components. It would have been obvious to modify the SR of Tseng to include expressly a bit as in Shaheen as it would have been a simple substitution of parts to replace the unspecified SR of Tseng with a one-bit SR as in Shaheen without altering the intended outcome as Shaheen teaches the SR can be either multi-bit or one bit without altering the intended outcome of the invention as both can be used for addressing reduced latency and flexibility in network access ¶0005. 

Regarding claim 11, Tseng-Shaheen teaches:
The method of claim 2.
Tseng teaches SR but does not teach whether these are one bit or multi-bit.
Shaheen teaches wherein the one or more SRs are multi-bit SRs [¶0148, ¶0210, SR may be multi-bit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that SRs comprise multiple bit SRs. Tseng teaches SR but does not expressly teach the components. It would have been obvious to modify the SR of Tseng to include 

Regarding claim 15, Tseng teaches:
An apparatus for wireless communication [¶0048 teaches UE, Figure 1-2 shows UE], comprising: means for identifying a plurality of scheduling request (SR) configurations, each SR configuration associated with a base station [¶0041 UE configured with multiple SR resources i.e. configurations, for a particular cell, ¶0044 UE maintains independent SR procedures per Macro cell or small cell or with a certain single cell, ¶0048 different SR resources for SR transmissions];
means for determining a potential occurrence of an SR collision in a next SR opportunity based on the plurality of SR configurations, wherein an SR collision occurs when there is at least partial overlap between an SR opportunity of a first service in the plurality of services over which the UE communicates with the base station and an SR opportunity of a second service in the plurality of services over which the UE communicates [see ¶0048, each cell SR configuration may be configured on overlapping SR resources, and the UE is configured by network with a rule / restriction and depends on this restriction when determining response to overlapping resources, thus Examiner considers the UE configured with this restriction prior to the SR opportunity in which SR1 and SR2 overlap Figure 7 thus UE determines based on this configured rule possibility of SR collision prior to SR opportunity, see Figure 7 SR1 and SR2 will collide]; means for resolving the potential occurrence of the SR collision prior to the next SR opportunity [¶0048 Examiner considers UE configured with restriction prior to SR1 and SR2 overlap as UE depends on this restriction when resolving overlap, thus UE configured with this rule is considered resolving the potential occurrence of SR collision prior to SR opportunity as the UE knows a priori how to proceed and collision avoided]; and means for communicating with the base station during the next SR opportunity in accordance with resolving the potential occurrence of the SR collision [¶0048 Figure 7, UE knows based on configured restriction to proceed with e.g. SR resource 1 or prioritize certain resources].

Shaheen teaches each SR configuration associated with one or more services in a plurality of services over which the UE communicates with a base station, including an SR opportunity of a first service in the plurality of services over which the UE communicates with the base station and an SR opportunity of a second service in the plurality of services over which the UE communicates with the base station [¶0194-196 base station gNB 1760 indicates configurations of several SRs associated with services, ¶0037-38 and ¶0091 SR associated with services, identified by the UE as in Figure 17, Figure 15 communications means for communicating via services ¶0215-230, thus UE communicates with same base station using first and second service].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the multiple SRs are for different services provided between a UE and a base station as in Shaheen. Tseng teaches multiple SRs but not expressly with regard to services with a base station in the embodiment of ¶0048 however Tseng does indicate that in ¶0041-44, SR resources for different SR processes may be configured on different cells or the same cell. It would have been obvious to modify the services of Tseng such that it is with a single base station rather than multiple base stations per SR as in Shaheen who teaches this a property of 5G NR base stations i.e. gNBs in order allow multiple services such as eMBB and URLLC and mMTC in view of conflicting needs as effectively as possible such that it would have been an obvious combination of prior art elements according to known techniques to modify the services of Tseng such that they are 5G NR services provided by a gNB as in Shaheen and suggested as an alternative embodiment as in Tseng ¶0041-44.

Regarding claim 16, Tseng-Shaheen teaches:
The apparatus of claim 15.
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach determining priorities.
Shaheen teaches a rule wherein the resolving of the potential occurrence of the SR collision comprises: means for determining a priority of the first service and a priority of the second service [¶0194-196, ¶0202 logical channels mapped to a priority, ¶0215-219 first SR configuration mapped to first logical channel with a first priority, and second logical may also have a priority].
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach the preconfigured rule would be refraining based on determined priorities.
 Shaheen teaches wherein the communicating comprises: wherein the communicating comprises: means for transmitting, an SR associated with the first service when the first service has a higher priority than the second service [¶0215-219 higher priority SR is transmitted]; and means for refraining from transmitting an SR associated with the second service when the second service has a lower priority than the first service [¶0215 other SR is not transmitted if higher priority PUCCH SR selected].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes assigning priorities and dropping lower priority transmissions as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include assigning priorities and transmitting based on priority as in Shaheen for improved flexibility and efficiency ¶0005 for managing collisions ¶0215 and it would have been a simple substitution to replace the rule / restriction in ¶0048 of Tseng with the rule of Shaheen for resolving collisions.

Regarding claim 18, Tseng-Shaheen teaches:
The apparatus of claim 15 wherein the means for resolving the potential occurrence of the SR collision comprises: means for transmitting, during an SR opportunity, a scheduling request for each of the plurality of services based on the corresponding SR configurations [Tseng ¶0048 both scheduling requests may be transmitted but one is prioritized over the other according to preconfigured rule].

Regarding claim 19, Tseng-Shaheen teaches:
the apparatus of claim 15.

Shaheen teaches wherein the means for resolving the potential occurrence of the SR collision comprises: means for interrupting one or more SR that is currently transmitting; and means for transmitting a different one or more SR during an SR opportunity [[¶0215-229, wherein ¶0227 PUCCH-1 SR higher priority, and ¶0229 PUCCH-2 configuration SR stopped if transmitting and PUCCH-1 transmitted instead higher priority SR is transmitted]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes interrupting SRs as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include interrupting SRs as in Shaheen for improved flexibility and efficiency ¶0005 for managing collisions ¶0215 and it would have been a simple substitution to replace the rule / restriction in ¶0048 of Tseng with the rule of Shaheen for resolving collisions.

Regarding claim 20, Tseng-Shaheen teaches:
The apparatus of claim 19 wherein the interrupted one or more SR has a lower priority than the different one or more SR [Shaheen ¶0215-229, wherein ¶0227 PUCCH-1 may have a higher priority than PUCCH-2, and since PUCCH-2 interrupted in ¶0229, PUCCH-2 SR transmission lower priority and interrupted by PUCCH-1 SR see rationale for combination as in claim 5].


Regarding claim 22, Tseng-Shaheen teaches:
The apparatus of claim 15.
Tseng teaches suspending the SR transmissions but does not teach for one or more priority services.
[¶0215-219 other SR suspended i.e. opportunity suspended, and other SR configurations e.g. PUCCH-2 has lower priority, see also ¶0227-229].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes suspending lower priority SRs as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs and suspending other SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include dropping specifically lower priority SRs as in Shaheen for improved flexibility and efficiency ¶0005 for managing collisions ¶0215 and it would have been a simple substitution to replace the rule / restriction in ¶0048 of Tseng with the rule of Shaheen for resolving collisions.


Regarding claim 23, Tseng-Shaheen teaches:
The apparatus of claim 15.
Tseng teaches suspending SR transmissions but does not teach control signaling indicating priority. 
Shaheen teaches further comprising: means for receiving a control signal identifying one or more low priority services [¶0194-196, ¶0202, ¶0215-230 RRC messages received indicate priorities].
Tseng teaches suspending SR transmissions but does not teach suspending based on priority.
Shaheen teaches and means for suspending SR for the one or more low priority services based on the control signal [¶0194-196, ¶0202, ¶0215-230 RRC messages received indicate priorities and SRs ignored / suspended based on priorities, the lower priority SRs refrained].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that control signaling indicates priorities for determining SR transmissions to suspend as in Shaheen. Tseng teaches rules configured prior to SR overlap instances 

Regarding claim 24, Tseng-Shaheen teaches:
The apparatus of claim 16.
Tseng teaches SRs but not that they are one bit.
Shaheen teaches wherein the one or more SRs are one bit SRs [¶0148, ¶0210, SR may be one bit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that SRs comprise one bit SRs. Tseng teaches SR but does not expressly teach the components. It would have been obvious to modify the SR of Tseng to include expressly a bit as in Shaheen as it would have been a simple substitution of parts to replace the unspecified SR of Tseng with a one-bit SR as in Shaheen without altering the intended outcome as Shaheen teaches the SR can be either multi-bit or one bit without altering the intended outcome of the invention as both can be used for addressing reduced latency and flexibility in network access ¶0005. 

Regarding claim 25, Tseng-Shaheen teaches:
The apparatus of claim 16.
Tseng teaches SR but does not teach whether these are one bit or multi-bit.
Shaheen teaches wherein the one or more SRs are multi-bit SRs [¶0148, ¶0210, SR may be multi-bit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that SRs comprise multiple bit SRs. Tseng teaches SR but does 


Regarding claim 29, Tseng teaches:
A non-transitory computer-readable medium having program code recorded thereon, the program code [¶0048 teaches UE, Figure 1-3 shows UE ¶0029, ¶0051] comprising: 
code for identifying a plurality of scheduling request (SR) configurations, each SR configuration associated with a base station [¶0041 UE configured with multiple SR resources i.e. configurations, for a particular cell, ¶0044 UE maintains independent SR procedures per Macro cell or small cell or with a certain single cell, ¶0048 different SR resources for SR transmissions];
code for determining a potential occurrence of an SR collision in a next SR opportunity based on the plurality of SR configurations, wherein an SR collision occurs when there is at least partial overlap between an SR opportunity of a first service in the plurality of services over which a UE communicates with the base station and an SR opportunity of a second service in the plurality of services over which the UE communicates [see ¶0048, each cell SR configuration may be configured on overlapping SR resources, and the UE is configured by network with a rule / restriction and depends on this restriction when determining response to overlapping resources, thus Examiner considers the UE configured with this restriction prior to the SR opportunity in which SR1 and SR2 overlap Figure 7 thus UE determines based on this configured rule possibility of SR collision prior to SR opportunity, see Figure 7 SR1 and SR2 will collide]; 
code for resolving the potential occurrence of the SR collision prior to the next SR opportunity [¶0048 Examiner considers UE configured with restriction prior to SR1 and SR2 overlap as UE depends on this restriction when resolving overlap, thus UE configured with this rule is considered resolving the potential occurrence of SR collision prior to SR opportunity as the UE knows a priori how to proceed and collision avoided]; 
and code for communicating with the base station during the next SR opportunity in accordance with resolving the potential occurrence of the SR collision [¶0048 Figure 7, UE knows based on configured restriction to proceed with e.g. SR resource 1 or prioritize certain resources].
Tseng teaches a plurality of SR configurations but does not expressly teach a plurality of services with a base station.
Shaheen teaches each SR configuration associated with one or more services in a plurality of services over which the UE communicates with a base station including an SR opportunity of a first service in the plurality of services over which the UE communicates with the base station and an SR opportunity of a second service in the plurality of services over which the UE communicates with the base station [¶0194-196 base station gNB 1760 indicates configurations of several SRs associated with services, ¶0037-38 and ¶0091 SR associated with services, identified by the UE as in Figure 17, Figure 15 communications means for communicating via services ¶0215-230, thus UE communicates with same base station using first and second service].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the multiple SRs are for different services provided between a UE and a base station as in Shaheen. Tseng teaches multiple SRs but not expressly with regard to services with a base station in the embodiment of ¶0048 however Tseng does indicate that in ¶0041-44, SR resources for different SR processes may be configured on different cells or the same cell. It would have been obvious to modify the services of Tseng such that it is with a single base station rather than multiple base stations per SR as in Shaheen who teaches this a property of 5G NR base stations i.e. gNBs in order allow multiple services such as eMBB and URLLC and mMTC in view of conflicting needs as effectively as possible such that it would have been an obvious combination of prior art elements according to known techniques to modify the services of Tseng such that they are 5G NR services provided by a gNB as in Shaheen and suggested as an alternative embodiment as in Tseng ¶0041-44.

Regarding claim 30, Tseng-Shaheen teaches:

Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach determining priorities.
Shaheen teaches a rule wherein the resolving of the potential occurrence of the SR collision comprises: code for determining a priority of the first service and a priority of the second service [¶0194-196, ¶0202 logical channels mapped to a priority, ¶0215-219 first SR configuration mapped to first logical channel with a first priority, and second logical may also have a priority].
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach the preconfigured rule would be refraining based on determined priorities.
 Shaheen teaches and wherein the code for communicating comprises: code for transmitting, an SR associated with the first service when the first service has a higher priority than the second service [¶0215-219 higher priority SR is transmitted]; and code for refraining from transmitting an SR associated with the second service when the second service has a lower priority than the first service [¶0215 other SR is not transmitted if higher priority PUCCH SR selected].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes assigning priorities and dropping lower priority transmissions as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include assigning priorities and transmitting based on priority as in Shaheen for improved flexibility and efficiency ¶0005 for managing collisions ¶0215 and it would have been a simple substitution to replace the rule / restriction in ¶0048 of Tseng with the rule of Shaheen for resolving collisions.

Regarding claim 31, Tseng-Shaheen teaches:
The non-transitory computer-readable medium of claim 29.

Shaheen teaches wherein the code for resolving the potential occurrence of an SR collision comprises: code for interrupting one or more SR that is currently transmitting; and code for transmitting a different one or more SR during an SR opportunity [[¶0215-229, wherein ¶0227 PUCCH-1 SR higher priority, and ¶0229 PUCCH-2 configuration SR stopped if transmitting and PUCCH-1 transmitted instead higher priority SR is transmitted]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes interrupting SRs as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include interrupting SRs as in Shaheen for improved flexibility and efficiency ¶0005 for managing collisions ¶0215 and it would have been a simple substitution to replace the rule / restriction in ¶0048 of Tseng with the rule of Shaheen for resolving collisions.

Regarding claim 32, Tseng teaches:
An apparatus configured for wireless communication [¶0048 teaches UE, Figure 1-2 shows UE], comprising: a transceiver configured to communicate over a plurality of different configurations having a corresponding scheduling request (SR) configuration [¶0041 UE configured with multiple SR resources i.e. configurations and multiple PUCCH considered services, ¶0044 UE maintains independent SR procedures per Macro cell or small cell considered services, each SR procedure per cell considered a service, ¶0048 different cells configure different SR resources for SR transmissions]; and at least one processor configured to: 
determine a potential occurrence of an SR collision in a next SR opportunity based on the plurality of SR configurations, wherein an SR collision occurs when there is at least partial overlap between an SR opportunity of a first service in the plurality of services over which the transceiver [see ¶0048, each cell SR configuration may be configured on overlapping SR resources, and the UE is configured by network with a rule / restriction and depends on this restriction when determining response to overlapping resources, thus Examiner considers the UE configured with this restriction prior to the SR opportunity in which SR1 and SR2 overlap Figure 7 thus UE determines based on this configured rule possibility of SR collision prior to SR opportunity, see Figure 7 SR1 and SR2 will collide], resolve the potential occurrence of the SR collision prior to the next SR opportunity [¶0048 Examiner considers UE configured with restriction prior to SR1 and SR2 overlap as UE depends on this restriction when resolving overlap, thus UE configured with this rule is considered resolving the potential occurrence of SR collision prior to SR opportunity as the UE knows a priori how to proceed and collision avoided], and communicate with the base station during the next SR opportunity in accordance with resolving the potential occurrence of the SR collision [¶0048 Figure 7, UE knows based on configured restriction to proceed with e.g. SR resource 1 or prioritize certain resources].
Tseng teaches a plurality of SR configurations but does not expressly teach a plurality of services with a base station.
Shaheen teaches a transceiver configured to communicate with a base station over a plurality of different services, each service in the plurality of services having a corresponding scheduling request (SR) configuration, including an SR opportunity of a first service in the plurality of services over which the transceiver communicates with the base station and an SR opportunity of a second service in the plurality of services over which the transceiver communicates with the base station [¶0194-196 base station gNB 1760 indicates configurations of several SRs associated with services, ¶0037-38 and ¶0091 SR associated with services, identified by the UE as in Figure 17, Figure 15 communications means for communicating via services ¶0215-230, thus UE communicates with same base station using first and second service].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the multiple SRs are for different services provided between a UE and a base station as in Shaheen. Tseng teaches multiple SRs but not expressly with regard to 

Regarding claim 33, Tseng-Shaheen teaches:
The apparatus of claim 32.
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach determining priorities.
Shaheen teaches a rule wherein the at least one processor is further configured to determine a priority of the first service and a priority of the second service [¶0194-196, ¶0202 logical channels mapped to a priority, ¶0215-219 first SR configuration mapped to first logical channel with a first priority, and second logical may also have a priority].
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach the preconfigured rule would be refraining based on determined priorities.
 Shaheen teaches a transmitter configured to transmit an SR associated with the first service when the first service has a higher priority than the second service [¶0215-219 higher priority SR is transmitted]; and to cause the transmitter to refrain from transmitting an SR associated with the second service when the second service has a lower priority than the first service [¶0215 other SR is not transmitted if higher priority PUCCH SR selected].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes assigning priorities and dropping lower priority transmissions as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send 

Regarding claim 35, Tseng-Shaheen teaches:
The apparatus of claim 32.
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach the preconfigured rule would be interrupting SRs. 
Shaheen teaches wherein the at least one processor is further configured to interrupt transmission of one or more SRs and to cause a transmitter to transmit a different one or more SR during an SR opportunity [[¶0215-229, wherein ¶0227 PUCCH-1 SR higher priority, and ¶0229 PUCCH-2 configuration SR stopped if transmitting and PUCCH-1 transmitted instead higher priority SR is transmitted]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes interrupting SRs as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include interrupting SRs as in Shaheen for improved flexibility and efficiency ¶0005 for managing collisions ¶0215 and it would have been a simple substitution to replace the rule / restriction in ¶0048 of Tseng with the rule of Shaheen for resolving collisions.

Regarding claim 36, Tseng-Shaheen teaches:
[Shaheen ¶0215-229, wherein ¶0227 PUCCH-1 may have a higher priority than PUCCH-2, and since PUCCH-2 interrupted in ¶0229, PUCCH-2 SR transmission lower priority and interrupted by PUCCH-1 SR see rationale for combination as in claim 5].


Regarding claim 37, Tseng-Shaheen teaches:
The apparatus of claim 32 wherein the at least one processor is further configured to resolve the potential occurrence of an SR collision at least in part by detecting the at least partially overlapping SR opportunities and suspending SR transmission in one or more of the at least partially overlapping SR opportunities [Tseng ¶0048 one SR may not be transmitted if overlapping resources detected as configured by preconfigured rule considered suspending one SR transmission].


Regarding claim 38, Tseng-Shaheen teaches:
The apparatus of claim 32.
Tseng teaches suspending the SR transmissions but does not teach for one or more priority services.
Shaheen teaches rule for resolving wherein the at least one processor is further configured to resolve the potential occurrence of an SR collision at least in part by suspending SR for one or more low priority services in the plurality of services [¶0215-219 other SR suspended i.e. opportunity suspended, and other SR configurations e.g. PUCCH-2 has lower priority, see also ¶0227-229].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes suspending lower priority SRs as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs and suspending other SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the 


Regarding claim 39, Tseng-Shaheen teaches:
The apparatus of claim 32.
Tseng teaches suspending SR transmissions but does not teach control signaling indicating priority. 
Shaheen teaches a receiver configured to receive a control signal identifying one or more low priority services [¶0194-196, ¶0202, ¶0215-230 RRC messages received indicate priorities].
Tseng teaches suspending SR transmissions but does not teach suspending based on priority.
Shaheen teaches wherein the at least one processor is configured to suspend SR for the one or more low priority services based on the control signal [¶0194-196, ¶0202, ¶0215-230 RRC messages received indicate priorities and SRs ignored / suspended based on priorities, the lower priority SRs suspended].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that control signaling indicates priorities for determining SR transmissions to suspend as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs and suspending other SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include control signaling indicating priorities and dropping specifically lower priority SRs as in Shaheen for improved flexibility and efficiency ¶0005 for managing collisions ¶0215 and it would have been a simple substitution to replace the rule / restriction in ¶0048 of Tseng with the rule of Shaheen for resolving collisions.

Regarding claim 40, Tseng-Shaheen teaches:

Tseng teaches SRs but not that they are one bit.
Shaheen teaches wherein the one or more SRs are one bit SRs [¶0148, ¶0210, SR may be one bit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that SRs comprise one bit SRs. Tseng teaches SR but does not expressly teach the components. It would have been obvious to modify the SR of Tseng to include expressly a bit as in Shaheen as it would have been a simple substitution of parts to replace the unspecified SR of Tseng with a one-bit SR as in Shaheen without altering the intended outcome as Shaheen teaches the SR can be either multi-bit or one bit without altering the intended outcome of the invention as both can be used for addressing reduced latency and flexibility in network access ¶0005. 

Regarding claim 41, Tseng-Shaheen teaches:
The apparatus of claim 33.
Tseng teaches SR but does not teach whether these are one bit or multi-bit.
Shaheen teaches wherein the one or more SRs are multi-bit SRs [¶0148, ¶0210, SR may be multi-bit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that SRs comprise multiple bit SRs. Tseng teaches SR but does not expressly teach the components. It would have been obvious to modify the SR of Tseng to include expressly multiple bits as in Shaheen as it would have been a simple substitution of parts to replace the unspecified SR of Tseng with a multi-bit SR as in Shaheen without altering the intended outcome as Shaheen teaches the SR can be either multi-bit or one bit without altering the intended outcome of the invention as both can be used for addressing reduced latency and flexibility in network access ¶0005. 

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140293898 A1) and Shaheen et al. (“Shaheen”) (US 20180368173 A1, Examiner relying on filing date of provisional application 62/520,515 filed June 15, 2017) and Krishnamoorthi et al. (“Krishnamoorthi”) (US 20160050686 A1).

Regarding claim 21, Tseng-Shaheen teaches:
The apparatus of claim 15 wherein the means for resolving the potential occurrence of the SR collision comprises: means for detecting the at least partially overlapping SR opportunities; and means for suspending SR transmission in one or more of the at least partially overlapping SR opportunities [Tseng ¶0048 one SR may not be transmitted if overlapping as configured by preconfigured rule considered suspending one SR transmission].
Tseng teaches detecting the overlap and detecting, in advance, the possibility of conflict but does not expressly teach detecting the overlap prior to the overlap.
Krishnamoorthi teaches means for detecting the at least partially overlapping transmission opportunities prior to the scheduled overlap [Figure 4 ¶0057-66, device hosting first and second subscription service, determines transmission schedules for each and sees upcoming transmission will collide with transmission of other subscription i.e. detects overlapping transmission opportunities in advance ]
It would have been obvious to modify the invention of Tseng-Shaheen to include expressly detecting the overlap in advance as in Krishnamoorthi. Tseng-Shaheen teach resolving SR opportunity schedules and transmission in advance by resolving any possible conflicts ahead of time. It would have been obvious to modify Tseng-Shaheen to expressly teach detecting future overlap in transmissions as in Krishnamoorthi who teaches for general transmissions, overlapping timeslots in the future can be predicted based on subscription transmission schedules as in Figure 4 and ¶0057-66, and even though these are not expressly SR configurations the same concept can be applied to the SR transmission timeslots for detecting upcoming overlaps to prevent different services / subscriptions from performance degradation when overlapping transmissions occur ¶0003 of Krishnamoorthi. 

Claim 3, 17, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140293898 A1) and Shaheen et al. (“Shaheen”) (US 20180368173 A1, Examiner relying on filing date of provisional application 62/520,515 filed June 15, 2017) and Chakraborty (US 20190215783 A1).

Regarding claim 3, Tseng-Shaheen teaches:
The method of claim 2.
Tseng-Shaheen teaches refraining from sending the lower priority but does not teach based on a transmit power.
Chakraborty teaches refraining from sending a second SR at a first time period wherein the refraining is performed based on a transmit power level of a UE performing the transmitting [¶0073-78, Figure 6, simultaneous overlapping SR scheduled at a time, examine power levels step 604, low priority transmission refrained until next opportunity 608 based on power levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tseng-Shaheen by refraining from transmitting the lower priority SR based on power levels as in Chakraborty. Tseng teaches ¶0048 refraining from sending an SR and Shaheen teaches in ¶0215-230 refraining from sending a second, lower priority SR when it overlaps with a first, higher priority SR, but does not teach this is based on power levels. It would have been obvious to modify Tseng-Chakraborty with the power level condition as in Chakraborty who teaches the refraining can be based on the transmit power of the UE in order to avoid a power excursion ¶0060 which is undesirable ¶0037 according to power limits ¶0035-36.

Regarding claim 17, Tseng-Shaheen teaches:
The apparatus of claim 16.
Tseng-Shaheen teaches refraining from sending the lower priority but does not teach based on a transmit power.
Chakraborty teaches refraining from sending a second SR at a first time period wherein the refraining is performed based on a transmit power level of a UE performing the transmitting[¶0073-78, Figure 6, simultaneous overlapping SR scheduled at a time, examine power levels step 604, low priority transmission refrained until next opportunity 608 based on power levels].


Regarding claim 34, Tseng-Shaheen teaches:
The apparatus of claim 33.
Tseng-Shaheen teaches refraining from sending the lower priority but does not teach based on a transmit power.
Chakraborty teaches refraining from sending a second SR at a first time period wherein the at least one processor causes the transmitter to refrain from transmitting based at least on a transmit power level of the apparatus [¶0073-78, Figure 6, simultaneous overlapping SR scheduled at a time, examine power levels step 604, low priority transmission refrained until next opportunity 608 based on power levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tseng-Shaheen by refraining from transmitting the lower priority SR based on power levels as in Chakraborty. Tseng teaches ¶0048 refraining from sending an SR and Shaheen teaches in ¶0215-230 refraining from sending a second, lower priority SR when it overlaps with a first, higher priority SR, but does not teach this is based on power levels. It would have been obvious to modify Tseng-Chakraborty with the power level condition as in Chakraborty who teaches the refraining can be based on the transmit power of the UE in order to avoid a power excursion ¶0060 which is undesirable ¶0037 according to power limits ¶0035-36.

12, 14, 26, 28, 42, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140293898 A1) and Shaheen et al. (“Shaheen”) (US 20180368173 A1, Examiner relying on filing date of provisional application 62/520,515 filed June 15, 2017) and Babaei et al. (“Babaei”) (US 20180324872 A1, Examiner relying on the filing date of provisional application 62501570 filed May 4, 2017).

Regarding claim 12, Tseng-Shaheen teaches:
The method of claim 11 wherein a multi-bit SR is a single SR transmission[Shaheen ¶0158 see the rationale for combination as in claim 11].
Tseng-Shaheen teaches multi-Bit SR but does not teach signaling more than one service.
Babaei teaches a multi-bit SR is a single SR transmission which signals SR for more than one service [¶0196-197, UE configured to send multi-bit SR with multiple fields including multiple service type e.g. the first service type and the second service type, ¶0094 of provisional].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng-Shaheen such that the multi-bit SR includes multiple service types in the signaling as in Babaei. Tseng-Shaheen teaches a multi-bit SR but does not teach it signals multiple services. It would have been obvious to modify Tseng-Shaheen to include signaling for more than one service in the SR as in Babaei who teaches the multi-bit can signal multiple serves as this increases efficiency of the scheduling request ¶0197.

Regarding claim 14, Tseng-Shaheen teaches:
The method of claim 2.
Tseng-Shaheen teaches services and configurations but does not expressly teach one service is associated with plurality of configurations.
Babaei teaches wherein at least one of the plurality of services is associated with a plurality of SR configurations[¶0193-194, SR distinguishes a service type, and can be associated with different logical channels, logical channel groups, TTIs, numerologies, etc. considered different configurations for a service type].



Regarding claim 26, Tseng-Shaheen teaches:
The apparatus of claim 25 wherein a multi-bit SR is a single SR transmission[Shaheen ¶0158 see rationale for combination as in claim 25].
Tseng-Shaheen teaches multi-Bit SR but does not teach signaling more than one service.
Babaei teaches a multi-bit SR is a single SR transmission which signals SR for more than one service [¶0196-197, UE configured to send multi-bit SR with multiple fields including multiple service type e.g. the first service type and the second service type, ¶0094 of provisional].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng-Shaheen such that the multi-bit SR includes multiple service types in the signaling as in Babaei. Tseng-Shaheen teaches a multi-bit SR but does not teach it signals multiple services. It would have been obvious to modify Tseng-Shaheen to include signaling for more than one service in the SR as in Babaei who teaches the multi-bit can signal multiple serves as this increases efficiency of the scheduling request ¶0197.

Regarding claim 28, Tseng-Shaheen teaches:
The apparatus of claim 16.
Tseng-Shaheen teaches services and configurations but does not expressly teach one service is associated with plurality of configurations.
[¶0193-194, SR distinguishes a service type, and can be associated with different logical channels, logical channel groups, TTIs, numerologies, etc. considered different configurations for a service type].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaheen such that the SR service can be associated with multiple configurations for SR as in Babaei. Tseng-Shaheen teaches a multi-bit SR for a service and a corresponding configuration but does not teach expressly a service associated with multiple configurations however it would have been obvious to modify Tseng-Shaheen configurations and services with Babaei to include one of the services associated with a plurality of SR configurations as Babaei shows ¶0193-194 that a service type in an SR can be associated with numerous configurations as this increases efficiency of the scheduling request ¶0197.

Regarding claim 42, Tseng-Shaheen teaches:
The apparatus of claim 41 wherein a multi-bit SR is a single SR transmission[Shaheen ¶0158 see rationale for combination as in claim 41].
Tseng-Shaheen teaches multi-Bit SR but does not teach signaling more than one service.
Babaei teaches a multi-bit SR is a single SR transmission which signals SR for more than one service [¶0196-197, UE configured to send multi-bit SR with multiple fields including multiple service type e.g. the first service type and the second service type, ¶0094 of provisional].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng-Shaheen such that the multi-bit SR includes multiple service types in the signaling as in Babaei. Tseng-Shaheen teaches a multi-bit SR but does not teach it signals multiple services. It would have been obvious to modify Tseng-Shaheen to include signaling for more than one service in the SR as in Babaei who teaches the multi-bit can signal multiple serves as this increases efficiency of the scheduling request ¶0197.

Regarding claim 44, Tseng-Shaheen teaches:

Tseng-Shaheen teaches services and configurations but does not expressly teach one service is associated with plurality of configurations.
Babaei teaches wherein at least one of the plurality of services is associated with a plurality of SR configurations[¶0193-194, SR distinguishes a service type, and can be associated with different logical channels, logical channel groups, TTIs, numerologies, etc. considered different configurations for a service type].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaheen such that the SR service can be associated with multiple configurations for SR as in Babaei. Tseng-Shaheen teaches a multi-bit SR for a service and a corresponding configuration but does not teach expressly a service associated with multiple configurations however it would have been obvious to modify Tseng-Shaheen configurations and services with Babaei to include one of the services associated with a plurality of SR configurations as Babaei shows ¶0193-194 that a service type in an SR can be associated with numerous configurations as this increases efficiency of the scheduling request ¶0197.

Claim 13, 27, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140293898 A1) and Shaheen et al. (“Shaheen”) (US 20180368173 A1, Examiner relying on filing date of provisional application 62/520,515 filed June 15, 2017) and Kwak et al. (“Kwak”) (US 20190174525 A1).

Regarding claim 13, Tseng-Shaheen teaches:
The method of claim 2.
Tseng-Shaheen teaches SR opportunities for services but does not expressly teach aperiodic opportunities.
Kwak teaches wherein the SR opportunity of the first service, the SR opportunity of the second service, or both, may be an aperiodic SR opportunity [¶0244 wherein UE configured to transmit SR aperiodically].


Regarding claim 27, Tseng-Shaheen teaches:
The apparatus of claim 16.
Tseng-Shaheen teaches SR opportunities for services but does not expressly teach aperiodic opportunities.
Kwak teaches wherein the SR opportunity of the first service, the SR opportunity of the second service, or both, may be an aperiodic SR opportunity [¶0244 wherein UE configured to transmit SR aperiodically].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng-Shaheen such that an SR of the multiple SRs is transmitted aperiodically as in Kwak. Tseng-Shaheen SR transmissions as in Tseng ¶0048 but does not teach that the SRs can be transmitted aperiodically. It would have been obvious to modify the SR of Tseng-Shaheen to be aperiodic as Kwak shows that SRs can be sent periodically or aperiodically, and this is to address the problem of transmitting an SR for multiple SR types as in ¶005-9, ¶0252 of Kwak.

Regarding claim 43, Tseng-Shaheen teaches:
The apparatus of claim 33.
Tseng-Shaheen teaches SR opportunities for services but does not expressly teach aperiodic opportunities.
Kwak teaches wherein the SR opportunity of the first service, the SR opportunity of the second service, or both, may be an aperiodic SR opportunity [¶0244 wherein UE configured to transmit SR aperiodically].
.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY L VOGEL/Examiner, Art Unit 2478